to dismiss based on a challenge to the grand jury and the district court
                  denied that motion. Appellant has also filed a notice of appeal from the
                  district court's order denying his motion to dismiss. That notice of appeal
                  was inadvertently docketed as a separate matter in Docket No. 67235. We
                  direct the clerk of this court to administratively close the appeal in Docket
                  No. 67235. The parties shall disregard the order to show cause issued in
                  Docket No. 67235 on January 27, 2015. The clerk of this court shall
                  transfer to Docket No. 54019 all remaining documents filed or received in
                  Docket No. 67235.
                              We agree that supplemental briefing and a supplemental
                  appendix is warranted in Docket No. 54019 regarding the denial• of
                  appellant's motion to dismiss. Accordingly, we grant the motion.
                  Appellant shall have 30 days from the date of this order to file and serve a
                  supplemental opening brief that does not exceed 15 pages or 7,000 words
                  and a supplemental appendix. Respondent shall have 30 days from the
                  date the supplemental opening brief is filed to file and serve a
                  supplemental answering brief that does not exceed 15 pages or 7,000
                  words. Appellant shall have 30 days from the date the supplemental
                  answering brief is filed to file and serve a supplemental reply brief that
                  does not exceed 8 pages or 3,500 words. Failure to comply with this order
                  may result in the imposition of sanctions.
                              It is so ORDERED.


                                                           Set_.                  , C.J.




SUPREME COURT
      OF
    NEVADA
                                                       2
(01 I947A aciDo
                         cc:     Hon. James M. Bixler, District Judge
                                 Clark County Public Defender
                                 Attorney General/Carson City
                                 Clark County District Attorney
                                 Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                              3
(01 1947A    .4Zttto

                       SMOVIZSTAM.PFDSVMJ.